Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious an engine pylon for mounting a jet engine beneath a wing of an aircraft, the engine pylon comprising: a primary structure having two internal lateral fittings that face one another and a rib that is fastened between the two internal lateral fittings; a primary box that at least partially surrounds the primary structure and comprises a first part made from a composite material, wherein in a plane perpendicular to a longitudinal axis of the engine pylon, the first part has an inverted U-shaped section, with two lateral walls that are connected by an upper side so that the first part forms a monolithic structure; first and a second set of upper shackles, wherein the first set of upper shackles fastens, in use, a first lateral wall of the first part of the primary box and a first internal lateral fitting to a structural element of the wing, and in that the second set of upper shackles fastens, in use, a second lateral wall of the first part of the primary box and a second internal lateral fitting to a structural element of the wing; and, first and a second set of lower shackles, wherein the first set of lower shackles Fastens, in use, the first lateral wall of the first part of the primary box and the first internal lateral fitting to a structural element of the wing, and in that the second set of lower shackles fastens, in use, the second lateral wall of the first part of the primary box and the second internal lateral fitting to a structural element of the wing, herein the first set of lower shackles are parallel with the first lateral wall of the of the primary box and the second set of lower shackles are parallel with the second lateral wall of the first part of the primary box.
LaFont (US 2008/0217502 A1) in view of Le Blaye (US 6,209,822) and Vache (US 2011/0011972 A1) teaches a similar engine pylon for mounting a jet engine beneath a wing of an aircraft as the claimed invention.
However, as discuss on pages 7-8 of Applicant’s Remarks: “the wing attachment stiffener 34 of LaFont is equated to a lower shackle of the claims…Notwithstanding the fact that LaFont shows a single wing attachment stiffener 34, and not two sets of different shackles, it is clear that this wing attachment stiffener 34 of LaFont is not parallel with either lateral wall. Rather, as shown in the below annotated drawing, wing attachment stiffener 34 is orientated perpendicular to the walls 40. Accordingly, even if the art were combined, a point Applicant does not concede, the resulting combination fails to disclose or suggest all of the features of claim 1.” Additionally, the sets of upper and lower shackles and the respective connections, as claimed in amended claim 1, are not further disclosed or suggested in the prior art.
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647